Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 21-1374

                           THOMAS DAGGETT,

                       Plaintiff, Appellant,

                                    v.

  YORK COUNTY, a Municipal Corporation organized and existing
under the laws of the State of Maine; WILLIAM KING, individually
 and as Sheriff of York County; MICHAEL VITTIELLO, individually
and as an employee of the York County Sheriff's Department; JOHN
DOE 1, individually and as an employee of the York County Jail;
 JOHN DOE 2, individually and as an employee of the York County
 Jail; JOHN DOE 3, individually and as an employee of the York
 County Jail; CORRECT CARE SOLUTIONS, LLC, a Limited Liability
Company; JANE DOE 1, individually and as an employee of Correct
Care Solutions, LLC; JANE DOE 2, individually and as an employee
of Correct Care Solutions, LLC; TOWN OF BERWICK, a Municipality
   in the State of Maine; TIMOTHY TOWNE, Chief of the Berwick
 Police Department; OFFICIER ELI POORE, individually and as an
                employee of the Town of Berwick.

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

       [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                 Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


    Kristine C. Hanly, with whom Hanly Law, LLC was on brief, for
appellant.
     John J. Wall, III, with whom Monaghan Leahy, LLP was on brief,
for appellees York County, William King, and Michael Vitiello.
     Benjamin J. Wahrer, Jr., with whom Robert C. Hatch and
Thompson Bowie & Hatch LLC were on brief, for appellee Correct
Care Solutions, LLC.
     Kasia S. Park, with whom Edward R. Benjamin and Drummond
Woodsum were on brief, for appellees Town of Berwick, Timothy
Towne, and Eli Poore.



                         January 25, 2022
          THOMPSON, Circuit Judge.        Writing just for the parties

named in our caption, we (unsurprisingly) assume their familiarity

with the facts, the procedural history, and the arguments presented

— which we reference only as needed to give the gist behind why we

(after applying de novo review) find ourselves affirming the

judgment below for substantially the same reasons offered by the

district judge.

          A longtime Parkinson's sufferer, Plaintiff spent a night

in county jail on a charge of violating a protection-from-abuse

order.   Convinced that he received inadequate medical care while

there, Plaintiff brought this multi-count, multi-defendant case:

according to Plaintiff, Defendants (all or some of them) conspired

to violate his federal civil rights, see 42 U.S.C. § 1985, and

infracted his federal constitutional rights, see 42 U.S.C. § 1983,

among other claims not relevant here.        In an admirably thorough

125-page decision, the district judge kicked Plaintiff's case out

on summary judgment (dismissing some claims with prejudice and

others without prejudice).

          Plaintiff's 23-page appellate brief (containing 14 pages

of   argument)    attacks   the   judge's    thoughtful   ruling   with

contentions that are waived, without merit, or both.       None of his

challenges requires extended discussion.        Hence — without trying

to cover the waterfront — we offer only these comments (Plaintiff,

by the way, did not file a reply brief attempting to rebut the


                                  - 3 -
points    below,    which    track   the   Defendants'     key   takes   on   the

dispute):

            1.   Regarding the § 1985 claim, Plaintiff disagrees with

the judge's conclusion that he proved no meeting of the minds among

the alleged conspirators.        See generally United Bhd. of Carpenters

& Joiners of Am., Loc. 610 v. Scott, 463 U.S. 825, 828-29 (1983)

(discussing the necessary elements); Soto-Padró v. Pub. Bldgs.

Auth., 675 F.3d 1, 4 (1st Cir. 2012) (same).               But the judge also

deemed the claim "defective in other ways," including because

Plaintiff neither showed         racial or class-based discrimination

against him nor identified an overt act.                And Plaintiff's brief

does not dispute these rulings.            So regardless of whether he is

right on the meeting-of-the-minds issue (a matter on which we need

not opine), these failures dash any hope of reversal on this claim.

See Rodríguez v. Mun. of San Juan, 659 F.3d 168, 175-76 (1st Cir.

2011).

            2.     Turning to the § 1983 claim, Plaintiff thinks that

the judge wrongly ruled that Defendant CCS's medical team did not

treat him with deliberate indifference.            See generally Abdisamad

v. City of Lewiston, 960 F.3d 56, 60 (1st Cir. 2020) (discussing

municipal liability).         But it suffices to say that he does not

contest    the     judge's   conclusion     that   he    "conceded   essential

elements of his prima facie case" by admitting he knew of no CCS




                                     - 4 -
policy, custom, or practice that harmed him.              Which means this

challenge comes to naught.           See Rodríguez, 659 F.3d at 175-76.

              3. The same goes for Plaintiff's argument that the judge

slipped in jettisoning the §             1983 claims against the County

Defendants.        For starters, he pokes no holes in the judge's

conclusion about how he conceded that he knew of no County policy,

custom, or practice that harmed him.           See Abdisamad, 960 F.3d at

60; see also Rodríguez, 659 F.3d at 175-76.              Also, his single-

sentence assertion that he did not "fail[] to prove" a causal link

between the County Defendants' conduct and any injury is too

conclusory to save him from summary judgment.           See Abdisamad, 960

F.3d at 60; Ramírez-Lluveras v. Rivera-Merced, 759 F.3d 10, 19-20

(1st   Cir.    2014)     (discussing   supervisory   liability);    see   also

Rodríguez, 659 F.3d at 175-76.

              4.   On then to Plaintiff's problem with the judge's

handling      of   the    §   1983   unreasonable-seizure   claim    against

Defendant Poore.         Plaintiff's theory here is that the anonymous

tip that he was on his then-wife's property in violation of the

protection order could not satisfy probable-cause requirements.

But it is enough to note that he offers no on-point authority that

undercuts the judge's alternative holding              declaring    Defendant

Poore qualifiedly immune from this claim.            See generally Irish v.

Fowler, 979 F.3d 65, 76 (1st Cir. 2020) (discussing qualified

immunity), cert. denied, 142 S. Ct. 74 (2021).           So this challenge


                                       - 5 -
is a nonstarter too.       See Belsito Commc'ns, Inc. v. Decker, 845

F.3d 13, 23-24 (1st Cir. 2016); Rivera-Corraliza v. Puig-Morales,

794 F.3d 208, 214-15 (1st Cir. 2015).

            5.     That takes us to Plaintiff's complaint about the

judge's review of the § 1983 failure-to-protect claim against

Defendant Poore — a claim the judge construed as having two

aspects:    one involving inadequate medical care and the other

involving    the     state-created-danger   doctrine.     Plaintiff's

undeveloped attack against the judge's alternative qualified-

immunity ruling on the inadequate-medical-care matter — an attack

consisting of one sentence — is reason enough to disregard this

facet of the claim.         See Rodríguez, 659 F.3d at 175-76.    And

assuming (without granting) that the state-created-danger doctrine

has relevance here, Plaintiff makes no specific argument tying his

injuries to Defendant Poore's actions (or inactions).       See Irish,

979 F.3d at 75 (discussing the doctrine's "act or acts caused the

plaintiff's harm" prong).      To the extent he thinks that his brief

does tie his injuries to what Defendant Poore did (or did not do),

we would deem the argument "too skeletal or confusingly constructed

and thus waived."       See Págan-Lisboa v. Soc. Sec. Admin., 996 F.3d

1, 7 (1st Cir. 2021) (quotation marks omitted).

            Affirmed.     All parties shall bear their own costs on

appeal.    See Fed. R. App. P. 39(a).




                                  - 6 -